--------------------------------------------------------------------------------

Exhibit 10.2
 
EMCORE CORPORATION
 
AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN
Revised February 13, 2006
 
ARTICLE I
 
ESTABLISHMENT
 
Purpose
 
The EMCORE Corporation 2000 Employee Stock Purchase Plan (the “Plan”) is hereby
established by EMCORE Corporation (the “Company”), the purpose of which is to
provide a method whereby employees of the Company or any Designated Subsidiary
(as defined herein), will have an opportunity to acquire a proprietary interest
in the Company through the purchase of shares of Common Stock. The Plan is also
established to help promote the overall financial objectives of the Company’s
stockholders by promoting those persons participating in the Plan to achieve
long-term growth in stockholder equity. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”). The provisions of the Plan shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of Section 423 of the Code and the regulations promulgated
thereunder.
 
 
ARTICLE II
 
DEFINITIONS
 
The following words and phrases, as used herein, shall have the meanings
indicated unless the context clearly indicates to the contrary:


2.01 Account shall mean the bookkeeping account established on behalf of a
Participant to which is credited all contributions paid for the purpose of
purchasing Common Stock under the Plan, and to which shall be charged all
purchases of Common Stock, or withdrawals, pursuant to the Plan. Such Account
shall remain unfunded as described in Section 8.11 of the Plan.


2.02  Affiliate shall mean, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. Any “Relative” (for this purpose, “Relative” means a spouse,
child, parent, parent of spouse, sibling or grandchild) of an individual shall
be deemed to be an Affiliate of such individual for this purpose. Neither the
Company nor any Person controlled by the Company shall be deemed to be an
Affiliate of any holder of Common Stock.


2.03 Agreement shall mean, either individually or collectively, any
subscription, enrollment and/or withholding agreement, in the form prescribed by
the Committee, entered into pursuant to the Plan between the Company or a
Designated Subsidiary and a Participant. Such Agreement shall be an
authorization for the Company or a Designated Subsidiary to withhold amounts
from such Participant’s Compensation, at the Contribution Rate specified in the
Agreement, to be applied to purchase Common Stock.


2.04  Beneficial Ownership (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.
 
2.05 Beneficiary shall mean the person specified by a Participant in his or her
most recent written designation that is filed with the Committee to receive any
benefits under the Plan in the event of such Participant’s death, in accordance
with Section 8.01.
 
2.06 Board shall mean the Board of Directors of the Company.
 
2.07 Change in Control shall mean the occurrence of any of the following:
 
(a) an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to awards granted under the Plan or
compensatory options or other similar awards granted by the Company) of any
Voting Securities by any Person, immediately after which such Person has
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred pursuant to this Section
2.07(a), Voting Securities which are acquired in a Non-Control Acquisition shall
not constitute an acquisition that would cause a Change in Control;
 
(b) the individuals who, immediately prior to the Effective Date, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election, by the Company’s common stockholders, of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or
 
(c) the consummation of:
 
(1) a merger, consolidation or reorganization involving the Company unless:
 
(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation Beneficially Owning,
directly or indirectly, a majority of the voting securities of the Surviving
Corporation, and
 
(C) no Person, other than (i) the Company, (ii) any Related Entity (as defined
in Section 2.20), (iii) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such merger, consolidation or
reorganization, was maintained by the Company, the Surviving Corporation, or any
Related Entity or (iv) any Person who, together with its Affiliates, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of fifty percent (50%) or more of the then outstanding Voting Securities, owns,
together with its Affiliates, Beneficial Ownership of fifty percent (50%) or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities
 
(a transaction described in clauses (A) through (C) above is referred to herein
as a “Non-Control Transaction”);
 
(2) a complete liquidation or dissolution of the Company; or
 
(3) an agreement for the sale or other disposition of all or substantially all
of the assets or business of the Company to any Person (other than a transfer to
a Related Entity or the distribution to the Company’s stockholders of the stock
of a Related Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons, provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and (1) before such share acquisition by the Company
the Subject Person becomes the Beneficial Owner of any new or additional Voting
Securities in a related transaction or (2) after such share acquisition by the
Company the Subject Person becomes the Beneficial Owner of any new or additional
Voting Securities which in either case increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall be deemed to occur.
 
2.08 Commission shall mean the Securities and Exchange Commission or any
successor entity or agency.
 
2.09 Committee shall mean the Plan Committee of the Board as described in
Article VII.
 
2.10 Compensation shall mean, for the relevant period, (a) the total
compensation paid in cash to a Participant by the Company and/or a Designated
Subsidiary, including salaries, wages, commissions, overtime pay, shift
premiums, bonuses, and incentive compensation, plus (b) any pre-tax
contributions made by a Participant under Section 401(k) or 125 of the Code.
Compensation shall exclude non-cash items, moving or relocation allowances,
geographic hardship pay, car allowances, tuition reimbursements, imputed income
attributable to cars or life insurance, severance or notice pay, fringe
benefits, contributions (except as provided in clause (b) of the immediately
preceding sentence) or benefits received under employee benefit or deferred
compensation plans or arrangements, income attributable to stock options and
similar items.
 
2.11 Common Stock shall mean shares of common stock of the Company, without par
value, or the common stock of any successor to the Company, which is designated
for the purposes of the Plan.
 
2.12 Contribution Rate shall be that rate of contribution of Compensation to the
Plan stated in the Agreement, subject to determination in accordance with
Article IV.
 
2.13 Designated Subsidiary shall mean any Subsidiary that has been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan.
 
2.14 Effective Date shall mean April 1, 2000.
 
2.15 Eligible Employee shall mean any individual who is employed on a full-time
or part-time basis by the Company or a Designated Subsidiary on an Enrollment
Date, except that the Committee in its sole discretion may exclude:
 
(i) employees whose customary employment is not more than 20 hours per week;
 
(ii) employees whose customary employment is for not more than five months in
any calendar year; and
 
(iii) employees who are considered to be a highly compensated employee of the
Company or Designated Subsidiary within the meaning of Section 414(q) of the
Code.
 
As of the Effective Date, and unless and until the Committee determines
otherwise, only those employees described in Section 2.15(i) and (ii) are
excluded from the class of Eligible Employees.
 
2.16 Enrollment Date shall mean the first day of each Offering Period.
 
2.17 Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
 
2.18 Exercise Date shall mean the last day of each Offering Period.
 
2.19 Fair Market Value of a share of Common Stock as of a given date shall mean:
(i) if the Common Stock is listed or admitted to trading on an established stock
exchange (including, for this purpose, the Nasdaq National Market), the mean of
the highest and lowest sale prices for a share of the Common Stock on the
composite tape or in Nasdaq National Market trading as reported in The Wall
Street Journal (or, if not so reported, such other nationally recognized
reporting source as the Committee shall select) for such date, or, if no such
prices are reported for such date, the most recent day for which such prices are
available shall be used; (ii) if the Common Stock is not then listed or admitted
to trading on such a stock exchange, the mean of the closing representative bid
and asked prices for the Common Stock on such date as reported by the Nasdaq
Small Cap Market or, if not so reported, by the OTC Bulletin Board (or any
successor or similar quotation system regularly reporting the market value of
the Common Stock in the over-the-counter market), or, if no such prices are
reported for such date, the most recent day for which such prices are available
shall be used; or (iii) in the event neither of the valuation methods provided
for in clauses (i) and (ii) above are practicable, the fair market value of a
share of Common Stock determined by such other reasonable valuation method as
the Committee shall, in its discretion, select and apply in good faith as of
such date.
 
2.20 Non-Control Acquisition shall mean an acquisition by (1) an employee
benefit plan (or a trust forming a part thereof) maintained by (x) the Company
or (y) any corporation or other Person of which a majority of its voting power
or its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (a “Related Entity”), (2) the Company or any Related
Entity, (3) any of Thomas Russell, The AER Trust 1997, Robert Louis-Dreyfus,
Gallium Enterprises, Inc. and Reuben Richards, or (4) any Person in connection
with a Non-Control Transaction.
 
2.21 Offering Period shall mean a period as determined by the Committee during
which a Participant’s Option may be exercised and the accumulated value of the
Participant’s Account may be applied to purchase Common Stock. Unless otherwise
specified by the Committee, the initial Offering Period will begin on the
Effective Date and end on the last Trading Day on or before December 31st of the
same calendar year. Thereafter, each successive Offering Period shall consist of
twelve-month periods commencing on the first Trading Day on or after January 1st
of each calendar year and ending on the last Trading Day on or before December
31st of such year. The duration of Offering Periods may be changed by the
Committee or the Board pursuant to Section 3.06 or 5.04.
 
2.22 Option shall mean the right to purchase the number of shares of Common
Stock specified in accordance with the Plan at a price and for a term fixed in
accordance with the Plan, and subject to such other limitations and restrictions
as may be imposed by the Plan or the Committee in accordance with the Plan.
 
2.23 Option Price shall mean an amount equal to 85% of the Fair Market Value of
a share of Common Stock on the Enrollment Date or Exercise Date, whichever is
lower.
 
2.24 Participant shall mean an Eligible Employee who satisfies the eligibility
conditions of Article III, and to whom an Option has been granted by the
Committee under the Plan.
 
2.25 Person shall mean “person” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act, including, without limitation, any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity or any group of Persons.
 
2.26 Plan Year shall mean the period of twelve (12) or fewer consecutive months
commencing on the Effective Date and ending on December 31st of the same
calendar year, and the twelve (12) consecutive month period ending the last day
of each December of each calendar year thereafter. The Committee may at any time
designate another period as the Plan Year.
 
2.27 Reserves shall mean the number of shares of Common Stock covered by each
Option under the Plan that have not yet been exercised and the number of shares
of Common Stock that have been authorized for issuance under the Plan but not
yet placed under an Option.
 
2.28 Securities Act shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
 
2.29 Subsidiary shall mean any present or future corporation, domestic or
foreign, which is or would be a “subsidiary corporation,” as defined under
Section 424(f) of the Code, of the Company.


2.30 Trading Day shall mean a day on which national stock exchanges are open for
trading.


2.31  Voting Securities shall mean all outstanding voting securities of the
Company entitled to vote generally in the election of the Board.
 
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
3.01 Initial Eligibility
 
Any individual who is otherwise an Eligible Employee and who is employed with
the Company or a Designated Subsidiary on the Effective Date or becomes employed
with the Company or a Designated Subsidiary after the Effective Date and is
otherwise an Eligible Employee, may participate in the Plan immediately
beginning with the first Offering Period that occurs concurrent with or next
following either the Effective Date or that individual’s initial date of such
employment.
 
3.02 Leave of Absence
 
For purposes of the Plan, an individual’s employment relationship is still
considered to be continuing intact while such individual is on sick leave, or
other leave of absence approved by the Committee or the Participant’s
supervisor; provided, however, that if the period of leave of absence exceeds
ninety (90) days and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the ninety-first (91st) day of such leave.
 
3.03 Eligibility Restrictions
 
Notwithstanding any provisions of the Plan to the contrary, no employee of the
Company or a Designated Subsidiary shall be granted an Option under the Plan:
 

 
(a)
if, immediately after the Option is granted, applying the rules under Section
424(d) of the Code to determine Common Stock ownership, such employee would own,
immediately after the Option is granted, five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any
Subsidiary; or

 

 
(b)
which permits such employee’s rights to purchase stock under the Plan and any
other employee stock purchase plans of the Company or any Subsidiary to accrue
at a rate that exceeds $25,000 (or such other amount as may be adjusted from
time to time under applicable provisions of the Code or Regs) in Fair Market
Value of Common Stock (determined at the time such Option is granted) for each
calendar year in which such Option is outstanding.

 
3.04 Participation
 
(a) An Eligible Employee may commence participation by completing an Agreement
authorizing payroll deductions and filing it with the payroll office of the
Company prior to the applicable Enrollment Date. Such an Eligible Employee is
referred to as a Participant.
 
(b) Any payroll deductions for a Participant shall commence on the first payroll
date following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Article VI.
 
3.05 Option Grant
 
On the Enrollment Date of each Offering Period, each Participant participating
in the Offering Period shall be granted an Option to purchase on the Exercise
Date of such Offering Period (at the appropriate Option Price) up to a number of
shares of Common Stock as determined by dividing the particular Participant’s
payroll deductions that have accumulated prior to such Exercise Date and
retained in such Participant’s Account as of that Exercise Date by the
appropriate Option Price. Such purchase of shares of Common Stock shall be
subject to the limitations under Sections 3.03 and 3.09. Exercise of the Option
shall occur as provided in Section 3.07, unless the Participant has withdrawn as
provided in Article VI. The Option shall expire on the last day of the Offering
Period. The Committee may determine that there shall be no Options granted under
the Plan for any particular Plan Year.
 
3.06 Offering Period
 
The Plan shall be implemented by consecutive Offering Periods of Common Stock.
Each Agreement shall specify the Offering Period for which the Option is
granted, which shall be determined by the Committee in accordance with the Plan.
The Committee shall have the authority to change the duration of Offering
Periods, including the commencement dates thereof, with respect to future
offerings without approval of the Company’s stockholders. Under such
circumstances, any change to the Offering Periods shall be announced at least
ten (10) days prior to the scheduled beginning of the initial Offering Period to
be affected. In no event, however, shall an Offering Period extend beyond the
period permitted under Section 423(b)(7) of the Code.
 
3.07 Exercise of Option
 
Unless a Participant provides written notice to the Company, or withdraws from
the Plan as provided in Article VI, his Option for the purchase of shares shall
be exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the Option shall be purchased for such Participant at the
applicable Option Price, using the accumulated payroll deductions in his
Account, subject to the limitations under Sections 3.03 and 3.09. No fractional
shares shall be purchased. Any payroll deductions accumulated in an Account that
are not sufficient to purchase a full share of Common Stock shall be retained in
the Account for the subsequent Offering Period, subject to earlier withdrawal by
the Participant as provided in Article VI. Any other monies remaining in a
Participant’s Account after the Exercise Date shall be returned to the
Participant or his Beneficiary in cash, without interest. During a Participant’s
lifetime, such Participant’s Option is exercisable only by such Participant.
 
3.08 Delivery of Stock
 
(a) As promptly as practical after each Exercise Date on which a purchase of
Common Stock occurs, the Company shall arrange the delivery to each Participant,
or his Beneficiary, of a certificate representing the shares of Common Stock
purchased upon exercise of such Participant’s Option, except that the Committee
may determine that such shares shall be held for each Participant’s benefit by a
broker designated by the Committee unless the Participant has delivered to the
Committee a written election that certificates representing such shares be
issued to him. Shares of Common Stock issued upon exercise of an Option and
delivered to or for the benefit of a Participant or Beneficiary will be
registered in the name of such Participant or Beneficiary, as the case may be.
Alternatively, at the direction of a Participant through written notice to the
Committee at least ten (10) days prior to the applicable Exercise Date, such
shares shall be registered in the names of such Participant and one other person
as may be designated by the Participant, as joint tenants with rights of
survivorship, community property or as tenants by the entirety, to the extent
permitted by applicable law.


(b) The Committee may require a Participant or his Beneficiary to give prompt
written notice to the Company concerning any disposition of shares of Common
Stock received upon the exercise of such Participant’s Option within: (i) two
(2) years from the date of granting of such Option to such Participant, (ii) one
(1) year from the transfer of such shares of Common Stock to such Participant,
or (iii) such other period as the Committee may from time to time determine.


3.09 Maximum Number of Shares


In no event shall the number of shares of Common Stock that a Participant may
purchase during any one Offering Period under the Plan exceed the number of
shares determined by (a) multiplying twenty percent (20%) of the amount of the
Participant’s Compensation for the payroll period immediately preceding the date
he is first granted an Option for such Offering Period by the number of payroll
periods from such date to the end of such Offering Period, and (b) dividing that
product by 85% of the Fair Market Value of a share of Common Stock on such date.


3.10 Withholding
 
At the time an Option is exercised, or at the time some or all of the Common
Stock that is issued under the Plan is disposed of, the Company may withhold
from any Compensation or other amount payable to the applicable Participant, or
require such Participant to remit to the Company (or make other arrangements
satisfactory to the Company, as determined in the Committee’s discretion,
regarding payment to the Company of), the amount necessary for the Company to
satisfy any Federal, state or local taxes required by law to be withheld with
respect to the shares of Common Stock subject to such Option or disposed of, as
a condition to delivery of any certificate or certificates for any such shares
of Common Stock. Whenever under the Plan payments are to be made in cash, such
payments shall be made net of an amount sufficient to satisfy any Federal, state
or local tax or withholding obligations with respect to such payments.


 
ARTICLE IV
 
PAYROLL DEDUCTIONS
 
4.01 Contribution Rate
 
(a) At the time a Participant files an Agreement with the Committee authorizing
payroll deduction, he may elect to have payroll deductions made on each payday
during the Offering Period, and such Contribution Rate shall be a minimum of one
percent (1%) and a maximum of ten percent (10%) of the Participant’s
Compensation in effect on each payroll period during the Offering Period, unless
the Committee determines otherwise in a manner applicable uniformly to all
Participants. The payroll deductions shall only be made in whole percentages of
the Participant’s Compensation. Participants may not make any separate cash
payments outside payroll deductions under the Plan except as otherwise provided
in Section 5.04(d) in the event of a Change in Control.
 
(b) A Participant may discontinue his participation in the Plan as provided in
Article VI, or may elect to decrease the rate of his payroll deductions during
the Offering Period by filing a new Agreement with the Committee that authorizes
a change in his Contribution Rate. Such election by the Participant to decrease
his Contribution Rate shall only be permitted once during each Offering Period.
The Committee may, in its discretion, in a fair and equitable manner, limit the
number of Participants who change their Contribution Rate during any Offering
Period. Any such change in Contribution Rate accepted by the Committee shall be
effective with the first full payroll period following ten (10) business days
after the Committee’s receipt of the new Agreement authorizing the new
Contribution Rate, unless the Committee elects to process a change in the
Contribution Rate more quickly. A Participant’s authorization to change his
Contribution Rate shall remain in effect for successive Offering Periods unless
terminated as provided in Article VI.
 
(c) Notwithstanding the foregoing provisions of this Section 4.01, the Committee
may decrease a Participant’s Contribution Rate, but not below zero percent, at
any time during an Offering Period to the extent necessary to comply with
Section 423(b)(8) of the Code or Section 3.03 of the Plan. To the extent
necessary in such case, payroll deductions shall recommence at the rate provided
in such Participant’s Agreement at the beginning of the first Offering Period
that is scheduled to begin in the following Plan Year, unless the Participant
withdraws from the Plan in accordance with Article VI.
 
4.02 Participant Account
 
All payroll deductions made for a Participant shall be credited to his Account
under the Plan.
 
4.03 Interest 
 
No interest shall accrue on the payroll deductions of a Participant under the
Plan. In addition, no interest shall be paid on any and all money that is
distributed to a Participant, or his Beneficiary, pursuant to the provisions of
Sections 6.01 and/or 6.03.




ARTICLE V
 
COMMON STOCK
 
5.01 Shares Provided
 
(a) The maximum number of shares of Common Stock that may be issued under the
Plan shall be 2,000,000 shares. This number is subject to an adjustment upon any
changes in capitalization of the Company as provided in Section 5.04.
 
(b) The Committee may determine, in its sole discretion, to include in the
number of shares of Common Stock available under the Plan any shares of Common
Stock that cease to be subject to an Option or are forfeited or any shares
subject to an Option that terminates without issuance of shares of Common Stock
actually being made to the Participant.
 
(c) If the number of shares of Common Stock that Participants become entitled to
purchase under the Plan is greater than the shares of Common Stock offered in a
particular Offering Period or remaining available under the Plan, the available
shares of Common Stock shall be allocated by the Committee among such
Participants in such manner as the Committee determines is fair and equitable.
 
5.02 Participant Interest 
 
The Participant shall have no interest as a shareholder, including, without
limitation, voting or dividend rights, with respect to shares of Common Stock
covered by his Option until such Option has been exercised in accordance with
the Plan and his Agreement.
 
5.03 Restriction of Shares Upon Exercise
 
The Committee may, in its discretion, require as conditions to the exercise of
any Option that the shares of Common Stock reserved for issuance upon the
exercise of the Option shall have been duly listed upon a stock exchange, and
that either:
 

 
(a)
a registration statement under the Securities Act with respect to the shares
shall be effective, or

 

 
(b)
the Participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is his intention to purchase the
shares for investment and not for resale or distribution.

 
5.04 Changes in Capital
 
(a) Subject to any required action by the shareholders of the Company, upon
changes in the outstanding Common Stock by reason of a stock split, reverse
stock split, stock dividend, combination or exchange of shares, merger,
recapitalization, consolidation, corporate separation or division of the Company
(including, but not limited to, a split-up, spin-off, split-off or distribution
to Company stockholders other than a normal cash dividend), reorganization,
reclassification, or increase or decrease in the number of shares of capital
stock of the Company effected without receipt of full consideration therefor, or
any other similar change affecting the Company’s capital structure, the
Committee shall make appropriate adjustments, in its discretion, to, or
substitute, as applicable, the number, class and kind of shares of stock
available for Options under the Plan, outstanding Options and the Reserves, the
maximum number of shares that a Participant may purchase per Offering Period,
the Option Prices of outstanding Options and any other characteristics or terms
of the Options or the Plan as the Committee shall determine are necessary or
appropriate to reflect equitably the effects of such changes to the
Participants; provided, however, that any fractional shares resulting from any
such adjustment shall be eliminated by rounding to the next lower whole number
of shares with appropriate payment for such fractional shares as shall be
reasonably determined by the Committee. Notice of any such adjustment shall be
given by the Committee to each Participant whose Option has been adjusted and
such adjustment, whether or not such notice has been given, shall be effective
and binding for all purposes of the Plan.


(b) The existence of the Plan and any Options granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company or a Subsidiary, any issue of debt, preferred or
prior preference stock ahead of or affecting Common Stock, the authorization or
issuance of additional shares of Common Stock, the dissolution or liquidation of
the Company or any Subsidiary, any sale or transfer of all or part of the
Company’s or a Subsidiary’s assets or business or any other corporate act or
proceeding.


(c) The Board may at any time terminate an Offering Period then in progress and
provide, in its discretion, that Participants’ then outstanding Account balances
shall be used to purchase shares pursuant to Article III or returned to the
applicable Participants.


(d) In the event of a Change in Control, the Committee may, in its discretion:



 
(i)
permit each Participant to make a single sum payment with respect to his
outstanding Option before the Exercise Date equal to the amount the Participant
would have contributed as determined by the Committee for the payroll periods
remaining until the Exercise Date, and provide for termination of the Offering
Period then in progress and purchase of shares pursuant to Article III; or




 
(ii)
provide for payment in cash to each Participant of the amount standing to his
Account plus an amount equal to the highest value of the consideration to be
received in connection with such transaction for one share of Common Stock, or,
if higher, the highest Fair Market Value of the Common Stock during the 30
consecutive Trading Days immediately prior to the closing date or expiration
date of such transaction, less the Option Price of the Participant’s Option
(determined for all purposes of this Section 5.04(d)(ii) using such closing or
termination date as the Exercise Date in applying Section 2.23), multiplied by
the number of full shares of Common Stock that could have been purchased for
such Participant immediately prior to the Change in Control with the amount
standing to his Account at the Option Price, and that all Options so paid shall
terminate.

 
 
ARTICLE VI
 
WITHDRAWAL
 
6.01 General

 
By written notice to the Committee, at any time prior to the last day of any
particular Offering Period, a Participant may elect to withdraw all of the
accumulated payroll deductions in his Account at such time. All of the
accumulated payroll deductions credited to such withdrawing Participant’s
Account shall be paid to such Participant promptly after receipt of his written
notice of withdrawal. In addition, upon the Participant’s written notice of
withdrawal, the Participant’s Option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares on behalf of such Participant shall be made for such Offering Period. If
a Participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Committee a new Agreement authorizing payroll deductions.


6.02 Effect on Subsequent Participation


A Participant’s withdrawal from an Offering Period shall not have any effect
upon his eligibility to participate in any similar plan that may hereafter be
adopted by the Company or a Subsidiary or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
 
6.03 Termination of Employment
 
Upon termination of employment as an Eligible Employee, for any reason, a
Participant shall be deemed to have elected to withdraw from the Plan and the
payroll deductions credited to such Participant’s Account during the Offering
Period but not yet used to exercise the Option shall be returned to such
Participant, or, in the case of a Participant’s death, the payroll deductions
credited to such deceased Participant’s Account shall be paid to his Beneficiary
or Beneficiaries, and the Participant’s Option shall be automatically
terminated. A transfer of a Participant’s employment between or among the
Company and any Designated Subsidiary or Designated Subsidiaries shall not be
treated as a termination of employment for purposes of the Plan.




ARTICLE VII


ADMINISTRATION


7.01 Generally

 
The Plan shall be administered by a committee the members of which are appointed
by the Board. The Committee shall consist of no fewer than three (3) members.
Notwithstanding the foregoing, the Board, in its absolute discretion, may at any
time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including, but not limited to,
establishing procedures to be followed by the Committee, except with respect to
any matters which under any applicable law, regulation or rule are required to
be determined in the sole discretion of the Committee. If and to the extent that
no Committee exists which has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board. In addition, the
Board shall have discretionary authority to designate, from time to time,
without approval of the Company’s stockholders, those Subsidiaries that shall be
Designated Subsidiaries, the employees of which are eligible to participate in
the Plan.
 
7.02 Authority of the Committee
 
The Committee shall have all authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the foregoing sentence or Section 7.01, subject to
the express provisions of the Plan, the Committee shall have full and exclusive
discretionary authority to interpret and construe any and all provisions of the
Plan and any Agreements, determine eligibility to participate in the Plan, adopt
rules and regulations for administering the Plan, adjudicate and determine all
disputes arising under or in connection with the Plan, determine whether a
particular item is included in “Compensation,” and make all other determinations
deemed necessary or advisable for administering the Plan. Decisions, actions and
determinations by the Committee with respect to the Plan or any Agreement shall
be final, conclusive and binding on all parties. Except to the extent prohibited
by applicable law or the rules of a stock exchange, the Committee may, in its
discretion, from time to time, delegate all or any part of its responsibilities
and powers under the Plan to any member or members of the management of the
Company, and revoke any such delegation.
 
7.03 Appointment
 
The Board may from time to time appoint members to the Committee in substitution
for or in addition to members previously appointed and may fill vacancies,
however caused, on the Committee. The Committee may select one member as its
Chair and shall hold its meetings at such times and places as it shall deem
advisable. It may also hold telephonic meetings. A majority of its members shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. The Committee may correct any defect or omission or
reconcile any inconsistency in the Plan or any Agreement in the manner and to
the extent the Committee determines to be desirable. Any decision or
determination reduced to writing and signed by a majority of the members of the
Committee shall be as fully effective as if it had been made by a majority vote
at a meeting duly called and held. The Committee may appoint a secretary and
shall make such rules and regulations for the conduct of its business as it
shall deem advisable.




ARTICLE VIII


MISCELLANEOUS


8.01 Designation of Beneficiary
 
(a) A Participant may file with the Committee a written designation of a
Beneficiary who is to receive any Common Stock and/or cash from the
Participant’s Account in the event of such Participant’s death subsequent to an
Exercise Date on which the Option is exercised but prior to delivery to such
Participant of such Common Stock and cash. Unless a Participant’s written
Beneficiary designation states otherwise, the designated Beneficiary shall also
be entitled to receive any cash from the Participant’s Account in the event of
such Participant’s death prior to exercise of his Option.


(b) A Participant’s designation of Beneficiary may be changed by the Participant
at any time by written notice to the Committee. In the event of the death of a
Participant and in the absence of a valid Beneficiary designation under the Plan
at the time of such Participant’s death, the Company shall deliver the shares
and/or cash to which the deceased Participant was entitled under the Plan to the
executor or administrator of the estate of such Participant. If no such executor
or administrator has been appointed as can be determined by the Committee, the
Company shall deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Committee may
designate. Any such delivery or payment shall be a complete discharge of the
obligations and liabilities of the Company, the Subsidiaries, the Committee and
the Board under the Plan.
 
8.02 Transferability
 
Neither payroll deductions credited to the Participant’s Account nor any rights
with regard to the exercise of an Option or to receive Common Stock under the
Plan may be assigned, transferred, pledged, or otherwise disposed of in any way
other than by will, the laws of descent and distribution, or as provided under
Section 8.01. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Article VI.


8.03 Conditions Upon Issuance of Shares


(a) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of shares of Common Stock upon any
securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of shares of Common
Stock hereunder, no Option may be exercised or paid in whole or in part unless
and until such listing, registration, qualification, consent and/or approval
shall have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Committee.
 
(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option is or may be in the
circumstances unlawful, contravene the requirements of any stock exchange, or
result in the imposition of excise taxes on the Company or any Subsidiary under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act, or otherwise with respect to shares of Common Stock or
Options and the right to exercise any Option shall be suspended until, in the
opinion of such counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company or any Subsidiary.
 
(c) The Committee, in its absolute discretion, may impose such restrictions on
the ownership and transferability of the shares of Common Stock purchasable or
otherwise receivable by any person under any Option as it deems appropriate. The
certificates evidencing such shares may include any legend that the Committee
deems appropriate to reflect any such restrictions.
 
8.04 Participants Bound by Plan
 
By accepting any benefit under the Plan, each Participant and each person
claiming under or through such Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of the Plan and any action taken under the Plan by the Committee,
the Company or the Board, in any case in accordance with the terms and
conditions of the Plan.


8.05 Use of Funds


All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.
 
8.06 Amendment or Termination
 
The Board may terminate, discontinue, amend or suspend the Plan at any time,
with or without notice to Participants. No such termination or amendment of the
Plan may materially adversely affect the existing rights of any Participant with
respect to any outstanding Option previously granted to such Participant,
without the consent of such Participant, except for any amendment or termination
permitted by Section 5.04. In addition, no amendment of the Plan by the Board
shall, without the approval of the shareholders of the Company, (i) increase the
maximum number of shares that may be issued under the Plan or that any
Participant may purchase under the Plan in any Offering Period, except pursuant
to Section 5.04; (ii) change the class of employees eligible to receive Options
under the Plan, except as provided by the Board pursuant to the last sentence of
Section 7.01; or (iii) change the formula by which the Option Price is
determined under the Plan.
 
8.07 No Employment Rights 
 
The Plan does not, either directly or indirectly, create an independent right
for the benefit of any employee or class of employees to purchase any shares of
Common Stock under the Plan. In addition, the Plan does not create in any
employee or class of employees any right with respect to continuation of
employment by the Company or any Subsidiary, and the Plan shall not be deemed to
interfere in any way with the Company’s or any Subsidiary’s employment at will
relationship with the employee and/or interfere in any way with the Company’s or
any Subsidiary’s right to terminate, or otherwise modify, an employee’s
employment at any time or for any or no reason.
 
8.08 Indemnification
 
No current or previous member of the Board, or the Committee, nor any officer or
employee of the Company acting on behalf of the Board, or the Committee, shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the Plan. All such members of the Board or
the Committee and each and every officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation of the Plan. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individuals may
be entitled under the Company’s Certificate of Incorporation, or Bylaws, as a
matter of law or otherwise.
 
8.09 Construction of Plan
 
Whenever the context so requires, the masculine shall include the feminine and
neuter, and the singular shall also include the plural, and conversely. The
words “Article” and “Section” herein shall refer to provisions of the Plan,
unless expressly indicated otherwise.
 
8.10 Term of Plan
 
Following the adoption of the Plan by the Board, and approval of the Plan by the
shareholders of the Company who are present and represented at a special or
annual meeting of the shareholders where a quorum is present, which approval
must occur not earlier than one (1) year before, and not later than one (1) year
after, the date the Plan is adopted by the Board, the Plan shall become
effective on the Effective Date.
 
8.11 Unfunded Status of Plan


The Plan shall be an unfunded plan. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments, provided that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
 
8.12 Governing Law
 
The law of the State of New Jersey will govern all matters relating to the Plan
except to the extent such law is superseded by the laws of the United States.
 

--------------------------------------------------------------------------------